Case 1:19-cr-20538-KMW Document 14 Entered on FLSD Docket 09/06/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               Case No. 19-20538-CR-WILLIAMS

  United States of America.
               Plaintiff,

  vs.

  Michael Allen Pata.
               Defendant.
                                          /

              ORDER SETTING PRE-TRIAL SCHEDULE AND PROCEDURES


        This case is set for trial during the two-week trial calendar beginning on

  October 15, 2019. If the case cannot be tried during this two-week period, it will be re-

  set for each successive trial calendar until it is tried or resolved. All counsel must be

  present for Calendar Call at 11:00 a.m. on October 8, 2019, in Courtroom 11-3 of the

  United States Courthouse, 400 N. Miami Avenue, Miami, Florida.

        I.     Discovery

        1.     All responses to the Standing Discovery Order and/or Local Rule 88.10

  shall be provided in a timely fashion. Failure to provide timely discovery absent prior

  approval of the Court for an extension of time may result in the imposition of sanctions,

  including exclusion of evidence.

        2.     Fed. R. Evid. 404(b) notices shall include in writing a specific factual

  description of the general nature of the extrinsic evidence sought to be introduced.

        II.    Motions

        1.     Pre-trial motions in criminal cases shall comply with Local Rule 88.9.

  Motions in criminal cases shall be filed within 28 days from the arraignment of the

  defendant to whom the motion applies, except that motions arising from a post-
Case 1:19-cr-20538-KMW Document 14 Entered on FLSD Docket 09/06/2019 Page 2 of 3



  arraignment event shall be filed within a reasonable time after the event. Responses to

  motions shall be filed by the deadline set by Local Rule 7(c)(1).

           2.     Unless otherwise indicated, motions will not be referred to a magistrate

  judge.

           3.     All motions shall be accompanied by a written statement certifying that

  counsel for the moving party has conferred with opposing counsel in a good faith effort

  to resolve by agreement the subject matter of the motion as required by Local Rule

  88.9.

           4.     All motions for continuance must be in writing and filed at least 48 hours

  prior to the Calendar Call. Notices of unavailability will not be construed as motions

  to continue or otherwise operate to change the Court’s schedule in any way.

           5.     Motions in limine also must be filed in writing prior to the Calendar Call.

           III.   Pre-Trial

           1.     The parties shall submit proposed voir dire questions, proposed jury

  instructions, and lists of proposed exhibits prior to the Calendar Call. Eleventh Circuit

  Pattern Jury Instructions shall be used unless otherwise noted. In addition, counsel

  shall provide the Court with a Microsoft Word or WordPerfect compatible disk

  incorporating the proposed jury instructions and verdict forms.

           2.     All requests for Writs Ad Testificandum must be filed not later than

  fourteen (14) business days prior to the first day of the scheduled trial period to ensure

  adequate time for processing.

           3.     If either party seeks to introduce transcripts at trial, the moving party shall

  present a copy to all counsel not less than ten (10) days prior to the scheduled trial
Case 1:19-cr-20538-KMW Document 14 Entered on FLSD Docket 09/06/2019 Page 3 of 3



  date. If a transcript cannot be agreed upon, each party shall produce their own version

  of the transcript for presentation to the trier of fact. Government counsel shall notify the

  case agent/client agency of this requirement.

          4.    Counsel are instructed that arrangements for appropriate clothing for

  Defendants in custody must be made with the Bureau of Prisons prior to the scheduled

  trial date.

          5.    Counsel are instructed to notify the Court if an interpreter is required at

  least 24 hours prior to any hearing or trial.

          6.    All exhibits which will be offered into evidence must be pre-labeled in

  accordance with the proposed exhibit list. Exhibit labels shall include the case number.

          DONE AND ORDERED in chambers in Miami, Florida, this 5th day of September

  2019.




  Copy to:
  Counsel of Record
